o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-149599-13 number release date uil the honorable bill posey member u s house of representatives judge fran jamieson way building c melbourne fl attention dear congressman posey --------------------- i apologize for the delay in responding to your inquiry dated date on behalf of your constituent refund of federal_insurance_contributions_act fica_taxes on wages she earned for services performed as a medical resident for periods ending before date she also said that neither her residency employer nor the successor to her residency employer filed a refund claim and did not file an individual claim_for_refund said she may qualify for a ----------------------------- ---------------- --------------- in general taxpayers must file claims for credit or refund within years from the time they file the return or years from the time they pay the taxes whichever date is later for fica tax refunds the relevant return is generally the employer’s form_941 the law deems a form_941 that an employer files before april of the succeeding calendar_year as filed on april of the succeeding calendar_year similarly the law also deems any fica tax an employer paid during this period as paid on april of the succeeding calendar_year sec_6513 of the internal_revenue_code code we reviewed our records and confirmed that neither successor to her residency employer filed a timely refund claim further the deadline for filing a refund claim for periods ending before date has expired therefore - --------------- is not eligible for a refund of the fica_taxes on wages she earned for services performed as a medical resident for periods ending before date her residency employer nor the --------------- the law excepts services students perform from fica_taxes sec_3121 of the code the student fica exception applies only to services performed in the employ of conex-149599-13 an organization that has the status of a school_college_or_university scu and only if the student who performs the services is enrolled and regularly attends classes at that scu our long-held position is that the student fica exception does not apply to services performed by individuals as medical residents however in the wake of extensive litigation we made an administrative determination on date to accept the position that medical residents are excepted from fica_taxes based on the student exception for tax periods ending before date when new regulations clarifying this issue went into effect taxpayers cannot receive refunds after the expiration of the period of limitations unless they have timely filed a claim for credit or refund before the expiration of the period of limitations sec_301_6402-2 i hope this information is helpful if you have questions please contact me at -------------- ---------------------- ----------------- or at -------- ---- sincerely paul j carlino chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities
